                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                          BEAUMONT DIVISION

ISAAC HUDSON, JR.                                       §

VS.                                                     §                  CIVIL ACTION NO. 1:19cv564

DIRECTOR, TDCJ-CID                                      §

                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Isaac Hudson, Jr., an inmate confined at the Orange County Jail, proceeding pro se,
brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

           The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends dismissing the petition without prejudice.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the Report was mailed to petitioner at the address provided to the court. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

           Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An appeal

from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under prior

law, requires the movant to make a substantial showing of the denial of a federal constitutional right.

See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.

2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the

movant need not establish that he should prevail on the merits. Rather, he must demonstrate that the

issues are subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,
529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability is resolved in

favor of the movant, and the severity of the penalty may be considered in making this determination.

See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and have

been consistently resolved adversely to his position. In addition, the questions presented are not worthy

of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient showing to

merit the issuance of a certificate of appealability. Accordingly, a certificate of appealability shall not

be issued.
                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct and

the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.

                                       SIGNED this 19th day of May, 2021.




                                                                        ____________________________
                                                                        Michael J. Truncale
                                                                        United States District Judge




                                                    2
